Affirmed and Memorandum Opinion filed October 9, 2003








Affirmed and Memorandum Opinion filed October 9, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00634-CR
____________
 
JAMES LEE MAJOR, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 946,508
 

 
M E M O R A N D U M  O P I N I O N
After a jury trial, appellant was convicted of the offense of
aggravated robbery.  On May 22, 2003, the
court sentenced appellant to confinement for ninety-nine years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a timely notice of appeal.




Appellant's appointed counsel filed a brief in which he
concludes that the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396
(1967), presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced. 
See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel's brief was delivered to appellant.  Appellant was advised of the right to examine
the appellate record and no motion to review the record or pro se response has
been filed. 
We agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record.  
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 9, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.
Do Not Publish C Tex. R.
App. P. 47.2(b).